EMPLOYEE

STOCK OPTION

Granted by

CRYO-CELL International, Inc.

under the

CRYO-CELL INTERNATIONAL, INC. 2012 EQUITY INCENTIVE PLAN

This stock option agreement ("Option" or "Agreement") is and shall be subject in
every respect to the provisions of 2012 Equity Incentive Plan (the "Plan"), of
Cryo-Cell International, Inc. (the "Company"), which is incorporated herein by
reference and made a part hereof, subject to the provisions of this Agreement. A
copy of the Plan has been provided to each person granted a Stock Option
pursuant to the Plan. The holder of this Option (the "Participant") hereby
accepts this Option, subject to all the terms and provisions of the Plan and
this Agreement, and agrees that all decisions under and interpretations of the
Plan and this Agreement by the Compensation Committee ("Committee") or the Board
shall be final, binding and conclusive upon the Participant and the
Participant's heirs, legal representatives, successors and permitted assigns.
Except where the context otherwise requires, the term "Company" shall include
the parent and all present and future subsidiaries of the Company as defined in
Section 424(e) and 424(f) of the Internal Revenue Code of 1986, as amended from
time to time (the "Code"). Capitalized terms used herein but not defined shall
have the same meaning as in the Plan.

Name of Participant:

_______________________________________



Date of Grant:

_____________________________________________



Total number of shares of Company common stock, $.01 par value, that may be
acquired pursuant to this Option:

_____________________________________



(subject to adjustment pursuant to Section 10 below).

Number of Incentive Stock Options: ____________________________

Number of Non-Qualified Options: _____________________________

Exercise price per share:

$_____________________________________



Expiration Date of Option:

____________________________________



Vesting Schedule.

Except as otherwise provided in this Agreement, this Option first becomes
exercisable, subject to the Option's expiration date, in installments as
follows:



__________percent (______%) of the number of shares subject to the Option are
first exercisable on the first anniversary of the date of grant (i.e., vesting
occurs on ______); and

An additional __________percent (______%) of the number of shares subject to the
Option are first exercisable on the __________through ________annual
anniversaries of the date of grant (i.e., vesting occurs on ______________).

 

The right of exercise shall be cumulative. This Option may not be exercised at
any time on or after the Option's expiration date. Vesting will automatically
accelerate upon a Change in Control, or upon death or Disability. Vesting will
not automatically accelerate upon Retirement. Rather, upon Retirement, vesting
will continue in accordance with the vesting schedule.

 

Exercise Procedure.

7.1 Delivery of Notice of Exercise. This Option shall be exercised in whole or
in part by the Participant's delivery to the Company of written notice (the
"Notice of Exercise" attached hereto as Exhibit A) setting forth the number of
shares with respect to which this Option is to be exercised, together with
payment by cash or other means acceptable to the Committee, including:

(i) by tendering, either actually or by attestation, shares of Stock valued at
Fair Market Value (as defined in Section 7.2 hereof) as of the day of exercise;

(ii) by irrevocably authorizing a third party, acceptable to the Committee, to
sell shares of Stock (or a sufficient portion of the shares) acquired upon
exercise of the Option and to remit to the Company a sufficient portion of the
sale proceeds to pay the entire exercise price and any tax withholding resulting
from such exercise;

(iii) by net shares settlement, whereby the Company withholds a sufficient
portion of the exercise proceeds to pay the entire exercise price and any tax
withholding resulting from such exercise;

(iv) by personal, certified or cashier's check, or

(v) by other property deemed acceptable by the Committee; or

(vi) by any combination thereof.

7.2 "Fair Market Value" means, with respect to a share of Stock on a specified
date:

(i) the final reported sales price on the date in question (or if there is no
reported sale on such date, on the last preceding date on which any reported
sale occurred) as reported in the principal consolidated reporting system with
respect to securities listed or admitted to trading on the principal United
States securities exchange on which the shares of Stock are listed or admitted
to trading, as of the close of the market in New York City and without regard to
after-hours trading activity; or

(ii) if the shares of Stock are not listed or admitted to trading on any such
exchange, the closing bid quotation with respect to a share of Stock on such
date, as of the close of the market in New York City and without regard to
after-hours trading activity, or, if no such quotation is provided, on another
similar system, selected by the Committee, then in use; or

(iii) if (i) and (ii) are not applicable, the Fair Market Value of a share of
Stock as the Committee may determine in good faith and in accordance with Code
Section 422 and the applicable requirements of Code Section 409A and the
regulations promulgated thereunder. For purposes of the exercise of an Option,
Fair Market Value on such date shall be the date a notice of exercise is
received by the Company, of if not a day on which the market is open, the next
day that it is open.

Delivery of Shares.

8.1 Delivery of Shares. Delivery of shares of Stock upon the exercise of this
Option shall be subject to the following:

(i) Delivery of shares of Stock shall comply with all applicable laws
(including, the requirements of the Securities Act), and the applicable
requirements of any securities exchange or similar entity.

(ii) The issuance of shares of Stock pursuant to the exercise of this Option may
be effected on a non-certificated basis, to the extent not prohibited by
applicable law or the applicable rules of any stock exchange.

Change in Control.

9.1 In the event of an Involuntary Termination of Employment following a Change
in Control, all Options held by the Participant will become fully exercisable,
subject to the expiration provisions otherwise applicable to the Option.

Adjustment Provisions.

10.1 This Option, including the number of shares subject to the Option and the
exercise price, shall be adjusted upon the occurrence of the events specified
in, and in accordance with the provisions of the Plan..

Termination of Option and Accelerated Vesting.

11.1 This Option shall terminate upon the Option's expiration date, or earlier
as follows:

(i) Death. This Option shall vest and become exercisable in full in the event of
the Participant's Termination of Service by reason of the Participant's death
while this Option is unexercised. This Option may thereafter be exercised by the
legal representative or legatee of the Participant for a period of one year from
the date of death, subject to termination on the expiration date of this Option,
if earlier..

(ii) Disability. This Option shall vest and become exercisable in full in the
event of the Participant's Termination of Service by reason of Disability while
this Option is unexercised. This Option may thereafter be exercised for a period
of one year from the date of such Termination of Service by reason of
Disability, subject to termination on the Option's expiration date, if earlier.
Except to the extent prohibited by Code Section 409A, the Committee shall have
sole authority and discretion to determine whether the Participant's Service has
been terminated by reason of Disability.

(iii) Retirement. If the Participant's Service terminates by reason of the
Participant's Retirement while this Option is unexercised, this Option shall not
automatically become vested. Rather, upon Retirement, vesting will continue in
accordance with the vesting schedule. The Option may be exercised for a period
of one year from the date of the Option becomes fully vested, subject to
termination on the Option's expiration date, if earlier (but exercising the
Option more than three months after Termination of Service will result in the
Option not being treated as an incentive stock option). For purposes of this
Award, Retirement shall mean termination of Service after attaining age 65.

(iv) Termination for Cause. If the Participant's Service has been terminated for
Cause, this Option shall immediately terminate and be of no further force and
effect. The Board of Directors shall have sole authority and discretion to
determine whether the Participant's employment has been terminated for Cause.

(v) Other Termination. If the Participant's Service terminates for any reason
other than death, Disability or for Cause, this Option may thereafter be
exercised, to the extent it was exercisable at the time of such termination, for
a period of three months following termination, subject to termination on the
Option's expiration date, if earlier.

(vi) Incentive Option Treatment. No Option shall be eligible for treatment as an
incentive option in the event such Option is exercised more than three months
following termination of employment, or one year following termination of
employment due to death or Disability and provided further, in order to obtain
incentive option treatment for Options exercised by heirs or devisees of a
Participant, the Participant's death must have occurred while employed or within
three (3) months of termination of employment.

Miscellaneous.

12.1 No Option shall confer upon the Participant any rights as a stockholder of
the Company prior to the date on which the individual fulfills all conditions
for receipt of such rights.

12.2 This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.

12.3 Except as otherwise provided by the Committee, Options under the Plan are
not transferable other than by will or by the laws of descent and distribution
or pursuant to a qualified domestic relations order. The Committee shall have
the discretion to permit the transfer of Options (except Incentive Stock
Options) under the Plan; provided, however, that such transfers shall be limited
to Immediate Family Members of Participants, trusts and partnerships established
for the primary benefit of such family members or to charitable organizations,
and, provided, further, that such transfers are not made for consideration to
the Participant.

12.4 This Option shall be governed by and construed in accordance with the laws
of the State of Florida, without regard to its principles of conflicts of laws.

12.5 This Option is subject to all laws, regulations and orders of any
governmental authority which may be applicable thereto and, notwithstanding any
of the provisions hereof, the Participant agrees that he will not exercise the
Option granted hereby nor will the Company be obligated to issue any shares of
stock hereunder if the exercise thereof or the issuance of such shares, as the
case may be, would constitute a violation by the Participant or the Company of
any such law, regulation or order or any provision thereof.

12.6 The granting of this Option does not confer upon the Participant any right
to be retained in the employ of the Company or any subsidiary.

     IN WITNESS WHEREOF, the Company has caused this instrument to be executed
in its name and on its behalf as of the date of grant of this Option set forth
above.

CRYO-CELL INTERNATIONAL, INC.

By:_____________________________

Its:_____________________________

PARTICIPANT's ACCEPTANCE

     The undersigned hereby accepts the foregoing Option and agrees to the terms
and conditions hereof, including the terms and provisions of the 2012 Equity
Incentive Plan. The undersigned hereby acknowledges receipt of a copy of the
Company's 2012 Equity Incentive Plan.

PARTICIPANT

________________________________

 

EXHIBIT A

NOTICE OF EXERCISE OF STOCK OPTIONS

(BY EMPLOYEES)

I hereby exercise the stock option (the "Option") granted to me by Cryo-Cell
International, Inc. (the "Company") or its affiliate, subject to all the terms
and provisions set forth in the Stock Option Agreement (the "Agreement") and the
Cryo-Cell International, Inc. 2012 Equity Incentive Plan (the "Plan") referred
to therein, and notify you of my desire to purchase __________________shares of
common stock of the Company ("Common Stock") for a purchase price of
$_________per share.

Enclosed please find (check one):

____ Cash, personal, certified or cashier's check in the sum of $_______, in
full payment of the purchase price.

____ Stock of the Company with a fair market value of $______in full payment of
the purchase price.*

____ My check in the sum of $_______and stock of the Company with a fair market
value of $______, in full payment of the purchase price.*

____ Please sell______shares from my Option shares through a broker in
full/partial payment of the purchase price.

____ Please withhold ______shares from my Option shares in full/partial payment
of the purchase price and/or taxes owed upon the exercise of the Option.

I understand that after this exercise, ____________shares of Common Stock remain
subject to the Option, subject to all terms and provisions set forth in the
Agreement and the Plan.

I hereby represent that it is my intention to acquire these shares for the
following purpose:

____ Investment ________Resale or distribution

Please note: if your intention is to resell (or distribute within the meaning of
Section 2(11) of the Securities Act of 1933) the shares you acquire through this
Option exercise, the Company or transfer agent may require an opinion of counsel
that such resale or distribution would not violate the Securities Act of 1933
prior to your exercise of such Option.

Date: ____________, _____. _________________________________________

Participant's signature

*If I elect to exercise by exchanging shares I already own, I will
constructively return shares that I already own to purchase the new option
shares. If my shares are in certificate form, I must attach a separate statement
indicating the certificate number of the shares I am treating as having
exchanged. If the shares are held in "street name" by a registered broker, I
must provide the Company with a notarized statement attesting to the number of
shares owned that will be treated as having been exchanged. I will keep the
shares that I already own and treat them as if they are shares acquired by the
option exercise. In addition, I will receive additional shares equal to the
difference between the shares I constructively exchange and the total new option
shares that I acquire.

 

EXHIBIT B

ACKNOWLEDGMENT OF RECEIPT OF STOCK OPTION SHARES

I hereby acknowledge the delivery to me by Cryo-Cell International, Inc. (the
"Company") or its affiliate on _____________________________, of stock
certificates for ____________________shares of common stock of the Company
purchased by me pursuant to the terms and conditions of the Stock Option
Agreement and the Cryo-Cell International, Inc. 2012 Equity Incentive Plan, as
applicable, which shares were transferred to me on the Company's stock record
books on ____________________.

Date:_____________________________ ______________________________________

Participant's signature

 

 

